                            IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA

    William Jones,                                            C/A No. 1:18-3035-JFA-SVH

                   Plaintiff,

    vs.
                                                                        ORDER
    BOP,


                   Defendant.


           William Jones (“Plaintiff”), proceeding pro se and in forma pauperis, brought this action

alleging violations of his civil rights. (ECF No. 1). In accordance with 28 U.S.C. § 636(b) and

Local Civil Rule 73.02(B)(2), D.S.C., the case was referred to a Magistrate Judge for review.

           The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should dismiss the complaint in this case

without prejudice and without issuance and service of process because of Plaintiff’s failure to

prosecute under Fed. R. Civ. P. 41. (ECF No. 12). The Report sets forth, in detail, the relevant

facts and standards of law on this matter, and this Court incorporates those facts and standards

without a recitation.

           Plaintiff was advised of his right to object to the Report, which was entered on the docket

on January 7, 2019. (ECF No. 12). The Magistrate Judge required Plaintiff to file objections by



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
January 22, 2019. Id. On February 7, 2019, this Court granted Plaintiff’s Motion for Extension of

Time (ECF No. 16) and gave Plaintiff until March 24, 2019 to file objections. (ECF No. 17).

Despite this extension of time, Plaintiff did not file any objections. In the absence of specific

objections to the Report of the Magistrate Judge, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       After carefully reviewing the applicable laws, the record in this case, as well as the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Report and

Recommendation. (ECF No. 12). Thus, Plaintiff’s Complaint is dismissed without prejudice and

without issuance and service of process.

       IT IS SO ORDERED.


April 18, 2019                                        Joseph F. Anderson, Jr.
Columbia, South Carolina                                     United States District Judge
